TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00084-CV


Monica Ramirez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
NO. 2007019, HONORABLE ROB HOFMANN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Monica Ramirez has filed a motion to dismiss her appeal of a trial court's
findings and order, dated January 22, 2008, from a section 263.405(d) hearing.  See Tex. Fam. Code
Ann. § 263.405(d) (West Supp. 2007).  We grant appellant's motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a). (1) 
						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant's Motion
Filed:   May 9, 2008

1.   In December 2007, the trial court entered a final judgment terminating Ramirez's parental
rights.  Ramirez filed a statement of points on appeal on January 8 and an amended statement of
points on appeal on January 16.  The trial court in its January order denied Ramirez's motion to
extend time to file a statement of points on appeal from the termination judgment.  See Tex. Fam.
Code Ann. § 263.405(b)(2) (West Supp. 2007).  Ramirez then filed with this Court, a motion to
extend the time to file her statement of points on appeal, and this Court, on February 6, granted her
motion, extending the time to file her statement of points on appeal to January 17.  Ramirez, on
February 12, filed in the trial court, a motion for rehearing and new trial from the January findings
and orders based in part on the timeliness of her statement of points on appeal after the extension
from this Court.  The trial court thereafter held a section 263.405(d) hearing in February, entering
findings and an order dated February 27, 2008.  Ramirez has filed a notice of appeal from the
February findings and order that remains pending in this Court as appellate cause number 03-08-00150-CV.  Her appeal from the termination of her parental rights also remains pending in this Court
as appellate cause number 03-08-00021-CV.